Name: Commission Regulation (EEC) No 763/92 of 27 March 1992 amending Regulation (EEC) No 3076/91 as regards the opening of a standing invitation to tender for the export of 1 000 000 tonnes of barley held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 / 28 . 3 . 92 Official Journal of the European Communities No L 83/ 17 COMMISSION REGULATION (EEC) No 763/92 of 27 March 1992 amending Regulation (EEC) No 3076/91 as regards the opening of a standing invitation to tender for the export of 1 000 000 tonnes of barley held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, of the period of validity of the licences under satisfactory conditions, in view of the lack of immediately available customs warehouse capacity ; Having regard to the Treaty establishing the European Economic Community, Whereas, under these circumstances and by way of excep ­ tion, the period of validity of the licences should be extended to 30 April 1992 for a maximum of 120 000 tonnes on application by the interested parties ; whereas this measure; must not have any financial consequences for the Community budget ; Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,Whereas Commission Regulation (EEC) No 1 836/82 (3), as last amended by Regulation (EEC) No 3043/91 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; HAS ADOPTED THIS REGULATIONWhereas Commission Regulation (EEC) No 3076/91 (*), as last amended by Regulation (EEC) No 129/92 (*), opens a standing invitation to tender for the export of 1 000 000 tonnes of barley held by the German intervention agency, to be exported to the Soviet Union ; Article 1 On application by the interested parties, the period of validity of export licences issued on the basis , of tenders submitted from 6 November 1991 under the invitation to tender opened by Regulation (EEC) No 3076/91 for the Soviet Union, is hereby extended to 30 April 1992, for a maximum of 1 20 000 tonnes. Whereas the export licences under the invitation to tender opened by Regulation (EEC) No 3076/91 were issued on the basis of tenders submitted from 6 November 1991 for a quantity of 999 494 tonnes for the advance fixing of the refund applicable to the export of barley and the minimum selling price for the Soviet Union ; whereas the licences expire on 31 March 1992 ; whereas the non-execution of export by this date will entail the loss of securities ; Applications for an extension shall be admissible only if they are submitted within two working days of the entry into force of this Regulation at the latest and if the interested parties renounce, for the period of extension, the adjustment of the refund provided for in Article 16 (4) of Regulation (EEC) No 2727/75 and the adjustment provided for in the third paragraph of Article 1 6 of Regu ­ lation (EEC) No 1836/82. Whereas, as a result of considerable difficulties in expor ­ ting to the Soviet Union under current circumstances, the total quantities concerned cannot, in view of their volume, be transported before expiry of the licences ; Whereas, furthermore, it is no longer possible to place the quantities in question in customs warehouses at the end Article 2 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 202, 9 . 7. 1982, p. 23. O OJ No L 288, 18 . 10 . 1991 , p. 21 . Is) OJ No L 290, 22. 10 . 1991 , p. 29 . fÃ ³ OJ No L 15, 22. 1 . 1992, p. 8 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 83/18 Official Journal of the European Communities 28 . 3 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1992. For the Commission Ray MAC SHARRY Member of the Commission \